Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 9/29/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.  Claims 1-21 are pending.  
Response to Arguments
2.	Applicant's arguments are moot in light of the new ground of rejections set forth below.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of patent 9003035 in view of Bahl (US 7653700).  Claim 21 of the patent 
5.	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of patent 10015237 in view of Bahl (US 7653700).  Claim 21 of the patent discloses the claimed invention substantially, except for “wherein the threshold maximum distance comprises a distance radially in any direction from the reference node.”  Bahl teaches a threshold maximum distance comprises a distance radially in any direction from the reference node (see citation in the art rejection below).  At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine claim 1 of the patent and Bahl.   The motivation/suggestion of the combination would have been to improve performance (Bahl, col. 10, last paragraph).  Claims 1-20 are similarly rejected.
Allowable Subject Matter
6.	Claims 1-20 would be allowed after the Double Patenting rejection is overcome.
Claim Rejections - 35 USC § 103
7	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bahl (US 7653700) in view of Saleem et al (US 2011/0295940), and further in view of Wang et al (US 2011/0282988).
As to claim 21, Bahl discloses a computer-implemented method for processing content requests comprising: 
obtaining, by a content delivery network (CDN) service provider, at a first DNS server a DNS query from a client computing device, wherein the DNS query corresponds to a requested resource (col. 10, paragraph 2, “Upon initial inquiry 238 from a client 208 for the IP address of a particular Web site address, e.g., www.foobar.com, that client’s ISP domain name server 206…. Alternatively, the DNS-B refers the DNS-ISP and DNS-LB” wherein DNS-B is a first DNS server); 
identifying, by the first DNS server, two or more alternative DNS servers operative to receive DNS queries (col. 12, paragraph 2, “the DNS-LBs could also perform the function of a caching engine…the DNS-Bs respond to the name query by returning the IP address of the DNS-LB corresponding to the DNS-ISP that sent it the request as the address for www.foobar.com" wherein the DNS-LB is one of the alternative DNS servers identified dynamically by consulting a map and picked for this specific time.  See col. 11, paragraph 3, "the DNS-ISP-LB would become authoritative for the Web sites who have contracted for the global load balancing from the client location through the system of the instant invention".  See abstract, “The DNS-Bs then refer the queries to one of the DNS-LBs based on a mapping of the DNS-ISP address to its physically proximate DNS-LB" wherein one of the DNS-LBs indicate two or more alternative DNS servers.  See col. 9, last paragraph to col. 10, paragraph 1, the mapping is provided by DNS-LBs to DNS-B via transmitting packets containing the mapping information, therefore the mapping is considered dynamic instead of fixed with each device); 
for each individual alternative DNS server of the two or more alternative DNS servers, 
determining, a calculated maximum distance between the individual alternative DNS server and a reference node (see citation in rejection to preceding limitations.  Also see abstract, “The DNS-Bs than 
the calculated maximum distance determined based at least in part on a latency time between the individual alternative DNS server and the reference node (col. 10, last paragraph, “ In this way, the client 208 is directed to a particular server site that will provide it the lowest network latency (enhanced performance), that results in the lowest cost for the content delivery, that is in the closest physical proximity, or that is a combination of any or all of the above as determined by the 65 enterprise policy.” Here, the client node is considered a reference node.  Based on the disclosed “the lowest network latency… closes physical proximity”, it is implied that a type of physical/geographic distance is determined based on the latency time, but see Wang below for an express teaching of generating physical/geographic distance based on latency time);
generating a comparison between the calculated maximum distance and a threshold maximum distance, wherein the threshold maximum distance comprises a defined geographic distance radially in any direction from the reference node (see citation in preceding limitations, wherein “lowest network latency…that is in the closest physical proximity” implies a generated comparison between the calculated maximum distance and a geographic distance that is defined geographic distance 
selecting by the first DNS server, an available alternative DNS server from  a set of available alternative DNS servers (See abstract, the mapping between the DNS-ISP address and DNS-LB indicates a proximate distance; selecting the second DNS server, i.e., DNS-LB server, is therefore based on the distance being proximate, wherein "proximate" implies a comparison that the distance is smaller than an infinity at least, the latter being equivalent to a threshold maximum distance.  It is to be noted that there is no requirement by the claim language regarding the type of the threshold maximum distance. Another criterion is that the proximate distance is towards the DNS-ISP where the client uses, see col. 12, paragraph 2). 
However, Bahl does not expressly disclose associating the individual alternatively DNS server into a set of available alternative DNS servers if the individual alternative DNS server has a calculated maximum distance less than or equal to the threshold maximum distance.  
Saleem discloses a defined geographic distance, and a concept of associating an individual alternatively DNS server into a set of available alternative DNS servers if the individual alternative DNS server has a calculated maximum distance less than or equal to a threshold maximum distance ([0037], “the mobile device 404 may first intelligently filter, rank, and/or select from among a plurality of DNS server addresses it may have received…From the identified valid DNS server addresses, the mobile device 404 may also rank these DNS server addresses 424 according to, for example, which is geographically closest to the mobile device (e.g., a DNS address that is within the subnet of for the mobile device 404 or visited network); [0038] Upon receipt of a domain name resolution request 426 from an application in an Application Layer 402, the mobile device 104 (e.g., a Link Layer, Internet Layer, or Transport Layer in a protocol stack) selects a DNS server address according to the order of preference 428”.  Here, the ranked DNS servers within the subnet of the mobile device 404 or visited 
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Bahl with Saleem.  The suggestion/motivation of the combination would have been to select closer DNS servers (Saleem, [0037]-[0038]).
Wang expressly disclose generating physical/geographic distance based on latency time (Wang, page 4, paragraphs [0033]-[0034], and Equation #1).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Bahl with Wang.  The suggestion/motivation of the combination would have been to calculate geographic distances based on latency time using a defined formula (Wang, page 4, paragraphs [0033]-[0034], and Equation #1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449